     Case 1:20-cv-01236-NONE-HBK Document 16 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN POTTS,                                     Case No. 1:20-cv-01236-NONE-HBK
12                        Petitioner,                  ORDER STRIKING PETITIONER’S LETTER
13            v.                                       (Doc. No. 13)
14    J. GASTELO,
15                        Respondent.
16

17           Petitioner has pending before the Court a pro se Petition for Writ of Habeas Corpus seeking

18   relief pursuant to 28 U.S.C. § 2254. (Doc. No. 1). On December 4, 2020, petitioner addressed a

19   letter to the assigned Magistrate Judge. (Doc. No. 13). Under the Federal Rules of Civil Procedure

20   and this Court’s Local Rules, all requests for a court order must be made by motion and served on

21   all parties to the action. See Federal Rules of Civil Procedure 5(a)(1)(D), 7(b)(1); Local Rule

22   135(d). Further, “[n]o petition or motion shall be addressed to an individual Judge or Magistrate

23   Judge.” Local Rule 190(c).

24           Accordingly, the Clerk of Court shall STRIKE from the docket and return the improperly

25   filed letter (Doc. No. 13) to Petitioner.

26

27

28
                                                       1
     Case 1:20-cv-01236-NONE-HBK Document 16 Filed 12/11/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 11, 2020
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
